Exhibit 10.1

 

6,250,000 Shares

 

Blue Capital Reinsurance Holdings Ltd.

 

Common Shares

 

($1.00 Par Value)

 

EQUITY UNDERWRITING AGREEMENT

 

November 5, 2013

 

Deutsche Bank Securities Inc.
Barclays Capital Inc.
UBS Securities LLC
As Representatives of the
                        Several Underwriters

 

c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005

 

c/o Barclays Capital Inc.
745 7th Avenue
New York, New York 10019

 

c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171

 

Ladies and Gentlemen:

 

Blue Capital Reinsurance Holdings Ltd., a Bermuda exempted company (the
“Company”), proposes to sell to the several underwriters (the “Underwriters”)
named on Schedule I hereto for whom you are acting as representatives (the
“Representatives”) an aggregate of 6,250,000 common shares (the “Firm Shares”)
of the Company’s common shares, $1.00 par value (the “Common Shares”).  The
respective amounts of the Firm Shares to be so purchased by the several
Underwriters are set forth opposite their names on Schedule I hereto.  The
Company also proposes to sell at the Underwriters’ option an aggregate of up to
937,500 additional Common Shares (the “Option Shares”) as set forth below.

 

As the Representatives, you have advised the Company that the several
Underwriters are willing, acting severally and not jointly, to purchase the
numbers of Firm Shares set forth opposite their respective names on Schedule I
hereto, plus their pro rata portion of the Option Shares if you elect to
exercise the option in whole or in part for the accounts of the

 

--------------------------------------------------------------------------------


 

several Underwriters.  The Firm Shares and the Option Shares (to the extent the
aforementioned option is exercised) are herein collectively called the “Shares”.

 

Concurrently with the closing of the public offering by the Underwriters of the
Common Shares (the “Public Offering”):

 

(a)                                 the Company and Blue Capital Management
Ltd., a Bermuda exempted company (the “Investment Manager”), expect to enter
into an Investment Management Agreement dated November 12, 2013 (the “Investment
Management Agreement”);

 

(b)                                 the Company, Blue Capital Re Ltd., a Bermuda
exempted company (“Blue Capital Re”), and Blue Capital Insurance Managers Ltd.,
a Bermuda exempted company (the “Reinsurance Manager”), expect to enter into an
Underwriting and Insurance Management Agreement dated November 12, 2013 (the
“Underwriting and Insurance Management Agreement”);

 

(c)                                  the Company and the Investment Manager
expect to enter into an Administrative Services Agreement dated November 12,
2013 (the “Administrative Services Agreement”);

 

(d)                                 the Company and Montpelier Re Holdings Ltd.,
a Bermuda exempted company, expect to enter into a Trademark License Agreement
dated November 12, 2013 (the “Trademark License Agreement”); and

 

(e)                                  the Company and Montpelier Re Holdings Ltd.
expect to enter into a Reimbursement Agreement dated November 12, 2013 (the
“Reimbursement Agreement”).

 

For purposes of this agreement, the Investment Management Agreement, the
Underwriting and Insurance Management Agreement, the Administrative Services
Agreement, the Trademark License Agreement and the Reimbursement Agreement are
referred to collectively as the “Specified Agreements”.

 

Concurrently with the closing of the Public Offering, the Company expects to
enter into a shareholder and registration rights agreement (the “Shareholder
Agreement”) with Montpelier Reinsurance Ltd., a wholly owned subsidiary of
Montpelier Re Holdings Ltd., pursuant to which Montpelier Reinsurance Ltd. has
agreed to purchase 2,500,000 Common Shares (the “Private Placement Shares”) at a
price per share equal to the initial public offering price in a private
placement transaction (the “Concurrent Private Placement”).

 

In consideration of the mutual agreements contained herein and of the interests
of the parties in the transactions contemplated hereby, the parties hereto agree
as follows:

 

1.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each of the Underwriters as follows:

 

(a)                                 A registration statement on Form S-1 (File
No. 333-191586) with respect to the Shares has been prepared by the Company in
conformity in all material respects with the

 

2

--------------------------------------------------------------------------------


 

requirements of the Securities Act of 1933, as amended (the “Act”), and the
rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission (the “Commission”) thereunder and has been filed with the
Commission.  Copies of such registration statement, including any amendments
thereto, the preliminary prospectuses (meeting the requirements of the Rules and
Regulations in all material respects) contained therein and the exhibits,
financial statements and schedules, as finally amended and revised, have
heretofore been delivered by the Company to you.  Such registration statement,
together with any registration statement filed by the Company pursuant to
Rule 462(b) under the Act, is herein referred to as the “Registration
Statement”, which shall be deemed to include all information omitted therefrom
in reliance upon Rule 430A, 430B or 430C under the Act and contained in the
Prospectus referred to below.  The Registration Statement has become effective
under the Act and no post-effective amendment to the Registration Statement has
been filed as of the date of this equity underwriting agreement (this
“Agreement”).  “Prospectus” means the form of prospectus relating to the Shares
first filed with the Commission pursuant to and within the time limits described
in Rule 424(b) under the Act.  Each preliminary prospectus included in the
Registration Statement prior to the time it becomes effective is herein referred
to as a “Preliminary Prospectus”.  Any reference herein to the Registration
Statement, any Preliminary Prospectus or to the Prospectus or to any amendment
or supplement to any of the foregoing documents shall be deemed to refer to and
include supplements or amendments thereto, filed with the Commission after the
date of filing of the Prospectus under Rule 424(b) under the Act, and prior to
the termination of the offering of the Shares by the Underwriters.

 

(b)                                 As of the Applicable Time (as defined below)
and as of the Closing Date or the Option Closing Date (each as defined below),
as the case may be, neither (i) the General Use Free Writing Prospectus(es) (as
defined below) issued prior to the Applicable Time, the Statutory Prospectus (as
defined below) and the information specified in Schedule II, all considered
together (collectively, the “General Disclosure Package”), nor (ii) any
individual Limited Use Free Writing Prospectus (as defined below), when
considered together with the General Disclosure Package, included or will
include any untrue statement of a material fact or omitted or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representations or warranties as to
information contained in or omitted from the General Disclosure Package or any
Limited Use Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of any Underwriter
through the Representatives, specifically for use therein, it being understood
and agreed that the only such information is that described in Section 13
hereof.

 

As used in this subsection and elsewhere in this Agreement:

 

“Applicable Time” means 6:00 p.m. (New York time) on the date of this Agreement
or such other time as agreed to by the Company and the Representatives.

 

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is intended for general distribution to prospective investors (other than a
“bona fide electronic road show,” as defined in Rule 433 under the Act (the
“Bona Fide Electronic Road Show”), as identified on Schedule III hereto.

 

3

--------------------------------------------------------------------------------


 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus”, as
defined in Rule 433 under the Act, including without limitation any “free
writing prospectus” (as defined in Rule 405 of the Rules and Regulations of the
Act (“Rule 405”)) relating to the Shares that is (i) required to be filed with
the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i) under the Act, whether or
not required to be filed with the Commission or (iii) excepted from filing with
the Commission pursuant to Rule 433(d)(5)(i) under the Act because it contains a
description of the Shares or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Act.

 

“Limited Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

 

“Statutory Prospectus” means the Preliminary Prospectus dated November 1, 2013.

 

(c)                                  The Company has been duly organized and is
validly existing as an exempted company in good standing under the laws of
Bermuda, with requisite power and authority to own or lease its properties and
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus.  Each of the subsidiaries of the Company
as listed in Exhibit 21.1 to Item 16(a) of the Registration Statement
(collectively, the “Subsidiaries”) has been duly organized and is validly
existing as an exempted company in good standing under the laws of Bermuda with
requisite power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus.  The Subsidiaries are the only subsidiaries, direct
or indirect, of the Company.  The Company and each of the Subsidiaries are duly
qualified to transact business in all jurisdictions in which the conduct of
their business requires such qualification, except where the failure to be so
qualified would not (i) have, or reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the earnings, business,
management, properties, assets, rights, operations, condition (financial or
otherwise) or prospects of the Company and of the Subsidiaries taken as a whole
or (ii) prevent the consummation of the transactions contemplated hereby (the
occurrence of any such effect or any such prevention described in the foregoing
clauses (i) and (ii) being referred to as a “Material Adverse Effect”).  The
outstanding shares of capital stock of or other ownership interests in each of
the Subsidiaries have been duly authorized and validly issued, are fully paid
and non-assessable and are owned by the Company or another Subsidiary free and
clear of all liens, encumbrances and equities and claims; and no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligations into shares of capital stock of or
ownership interests in the Subsidiaries are outstanding, except as described in
the Registration Statement, the General Disclosure Package and the Prospectus.

 

(d)                                 From the time of initial confidential
submission of the Registration Statement to the Commission (or, if earlier, the
first date on which the Company engaged directly or through any Person
authorized to act on its behalf in any Testing-the-Waters Communication) through
the date hereof, the Company has been and is an “emerging growth company,” as
defined in Section 2(a) of the Act (an “Emerging Growth Company”).

 

4

--------------------------------------------------------------------------------


 

“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the Act.

 

(e)                                  The outstanding Common Shares of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Shares have been duly authorized and when issued and paid
for as contemplated hereby will be validly issued, fully paid and
non-assessable; and no preemptive or similar rights of stockholders exist with
respect to any of the Shares or the issue and sale thereof.  The Private
Placement Shares have been duly authorized and, when issued and paid for as
contemplated by the Shareholder Agreement, the Registration Statement, the
General Disclosure Package and the Prospectus, will be validly issued, fully
paid and non-assessable.  Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, neither the filing of the
Registration Statement, nor the offering or sale of the Shares as contemplated
by this Agreement or the Private Placement Shares, gives rise to any rights,
other than those which have been waived or satisfied, for or relating to the
registration of any Common Shares.  Registration of the Private Placement Shares
under the Act is not required in connection with the offer, sale, issuance or
delivery of the Private Placement Shares in the manner contemplated by the Share
Purchase Agreement, the Registration Statement, the General Disclosure Package
and the Prospectus.

 

(f)                                   The information set forth under the
caption “Capitalization” in the Registration Statement and the Prospectus (and
any similar section or information contained in the General Disclosure Package)
is true and correct.  All of the Shares conform to the description thereof
contained in the Registration Statement, the General Disclosure Package and the
Prospectus.  The form of certificates for the Shares conforms to the corporate
law of Bermuda and to any requirements of the Company’s organizational
documents.  Subsequent to the respective dates as of which information is given
in the Registration Statement, the General Disclosure Package and the
Prospectus, except as otherwise specifically stated in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company has
not:  (i) issued any securities; (ii) incurred any liability or obligation,
direct or contingent, for borrowed money; or (iii) declared or paid any dividend
or made any other distribution on or in respect to of capital stock.

 

(g)                                  The Commission has not issued a stop order
with respect to the Registration Statement or an order preventing or suspending
the use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus relating to the proposed offering of the Shares, and no proceeding
for that purpose or pursuant to Section 8A of the Act has been instituted or, to
the Company’s knowledge, threatened by the Commission.  The Registration
Statement complies as to form with, and the Prospectus and any amendments or
supplements thereto will comply as to form with, the requirements of the Act and
the Rules and Regulations in all material respects.  The Registration Statement
and any amendments thereto do not contain, and will not contain, on the date
that any of the foregoing were declared or became effective, as the case may be,
on the Closing Date or on the Option Closing Date, any untrue statement of a
material fact and do not omit, and will not omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the Prospectus and any amendments and supplements thereto do not
contain, and will not contain, on the date of any of the foregoing, any untrue
statement of a material fact and do not omit, and will not omit, to state a
material fact necessary in order to make the statements therein, in the light of
the

 

5

--------------------------------------------------------------------------------


 

circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from the Registration Statement or the Prospectus, or
any such amendment or supplement, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of any Underwriter
through the Representatives, specifically for use therein, it being understood
and agreed that the only such information is that described in Section 13
hereof.

 

(h)                                 No Issuer Free Writing Prospectus conflicts
or will conflict with the information contained in the Registration Statement or
the Prospectus, and any preliminary or other prospectus deemed to be a part
thereof that has not been superseded or modified.  The Company has made
available a Bona Fide Electronic Road Show in compliance with
Rule 433(d)(8)(ii) such that no filing of any “road show” (as defined in
Rule 433(h)) is required in connection with the offering of the Shares.

 

(i)                                     The Company (a) has not engaged in any
Testing-the-Waters Communication, other than the Written Testing-the-Waters
Communications listed on Schedule IV hereto, with entities that are qualified
institutional buyers within the meaning of Rule 144A under the Act or
institutions that are accredited investors within the meaning of Rule 501 under
the Act and (b) has not authorized anyone other than the Representatives to
engage in Testing-the-Waters Communications.  The Company reconfirms that the
Representatives have been authorized to act on its behalf in undertaking
Testing-the-Waters Communications.  The Company has not distributed any Written
Testing-the-Waters Communications other than those listed on Schedule IV
hereto.  “Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Act.

 

(j)                                    Any individual Written Testing-the-Waters
Communication, when considered together with the General Disclosure Package as
of the Applicable Time, did not and as of the Closing Date and the Option
Closing Date, as the case may be, will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(k)                                 The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Shares other than any Preliminary Prospectus, the
Prospectus and other materials, if any, permitted under the Act and consistent
with Section 4(b) hereof.  The Company will file with the Commission all Issuer
Free Writing Prospectuses in the time required under Rule 433(d) under the Act.

 

(l)                                     (i) At the time of filing the
Registration Statement and (ii) as of the date hereof (with such date being used
as the determination date for purposes of this clause (ii)), the Company was not
and is not an “ineligible issuer” (as defined in Rule 405 under the Act, without
taking into account any determination by the Commission pursuant to Rule 405
under the Act that it is not necessary that the Company be considered an
ineligible issuer), including, without limitation, for purposes of Rules 164 and
433 under the Act with respect to the offering of the Shares as contemplated by
the Registration Statement.

 

6

--------------------------------------------------------------------------------


 

(m)                             The balance sheet of the Company as of June 30,
2013, together with related notes and schedules as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus, comply in all
material respects with the applicable requirements of the Act and present fairly
in all material respects the financial position of the Company, at the indicated
date.  Such balance sheet has been prepared in accordance with United States
generally accepted principles of accounting (“GAAP”), consistently applied
throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made.  The selected consolidated financial data included in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein and such data has been compiled on
a basis consistent with the financial statements presented therein and the books
and records of the Company. All disclosures contained in the Registration
Statement, the General Disclosure Package and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the Rules and Regulations)
comply with Regulation G of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Item 10 of Regulation S-K under the Act, to the extent
applicable.  The Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations or any “variable interest entities” within the meaning of
Financial Accounting Standards Board Interpretation No. 46), not disclosed in
the Registration Statement, the General Disclosure Package and the Prospectus. 
There are no financial statements (historical or pro forma) that are required
under the Act or the Rules and Regulations to be included in the Registration
Statement, the General Disclosure Package or the Prospectus that are not
included as required.

 

(n)                                 PricewaterhouseCoopers Ltd., who have
certified the balance sheet of the Company as of June 30, 2013, filed with the
Commission as part of the Registration Statement, the General Disclosure Package
and the Prospectus, is an independent registered public accounting firm with
respect to the Company and the Subsidiaries within the meaning of the Act and
the applicable Rules and Regulations and the Public Company Accounting Oversight
Board (United States) (the “PCAOB”) as required by the Act.

 

(o)                                 Solely to the extent that the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations promulgated by the
Commission and the New York Stock Exchange thereunder (collectively, the
“Sarbanes-Oxley Act”) have been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all material respects with
any provision of the Sarbanes-Oxley Act.  As of the date of the initial filing
of the registration statement referred to in Section 1(a) hereof, there were no
outstanding personal loans made, directly or indirectly, by the Company to any
director or executive officer of the Company.

 

(p)                                 There is no legal, governmental,
administrative or regulatory investigation, action, suit, claim or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any of its subsidiaries, or to which any property of the Company or its
subsidiaries is, or to the knowledge of the Company, would reasonably be
expected to be, subject, before any court or regulatory or administrative agency
or otherwise which if determined adversely to the Company or any of its
subsidiaries would, individually or in the aggregate, have, or reasonably be
expected to have,  a Material Adverse Effect.  There are no current or pending
legal, governmental, administrative or regulatory investigations, actions,
suits,

 

7

--------------------------------------------------------------------------------


 

claims or proceedings that are required under the Act or the Rules and
Regulations to be described in the Registration Statement, the General
Disclosure Package or the Prospectus that are not so described in the
Registration Statement, the General Disclosure Package or the Prospectus.  There
are no contracts that are required under the Act or the Rules and Regulations to
be filed as exhibits to the Registration Statement or described in the
Registration Statement, the General Disclosure Package or the Prospectus that
are not so filed as exhibits to the Registration Statement or described in the
Registration Statement, the General Disclosure Package or the Prospectus.

 

(q)                                 The Company and its Subsidiaries have good
and marketable title to all of the material properties and assets (other than
Intellectual Property which is subject to Section 1(x)) reflected on the balance
sheet hereinabove described or described in the Registration Statement, the
General Disclosure Package and the Prospectus, subject to no lien, mortgage,
pledge, charge or encumbrance of any kind except those reflected on such balance
sheet or described in the Registration Statement, the General Disclosure Package
and the Prospectus or which (i) do not materially interfere with the use made
and proposed to be made of such property by the Company and its subsidiaries or
(ii) would not, individually or in the aggregate, have, or be reasonably
expected to have, a Material Adverse Effect.

 

(r)                                    The Company and its Subsidiaries have
filed all U.S. federal, state, local and foreign tax returns which have been
required to be filed through the date of this Agreement or have requested
extensions thereof (except where the failure to file would not, individually or
in the aggregate, have, or reasonably be expected to have, a Material Adverse
Effect) and have paid all taxes indicated by such returns (except for cases in
which the failure to pay would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect, or, except as
currently being contested in good faith and for which an adequate reserve or
accrual has been established in accordance with GAAP).  Neither the Company nor
any of its Subsidiaries knows of any actual or proposed additional tax
assessments against the Company or its Subsidiaries (except where such
assessments would not, individually or in the aggregate, have or reasonably be
expected to have, a Material Adverse Effect).

 

(s)                                   Since the date of the most recent
financial statements included in the Registration Statement, the General
Disclosure Package and the Prospectus, (i) there has not been any material
adverse change or any development involving a prospective material adverse
change in or affecting the earnings, business, management, properties, assets,
rights, operations, condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole, whether or not occurring in the
ordinary course of business, (ii) there has not been any material transaction
entered into or any material transaction that is probable of being entered into
by the Company or its Subsidiaries, other than transactions in the ordinary
course of business and changes and transactions described in the Registration
Statement, the General Disclosure Package and the Prospectus, and (iii) neither
the Company nor any of its Subsidiaries has sustained any loss or interference
with its business that is material to the Company and its Subsidiaries taken as
a whole and that is either from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each case as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus.

 

8

--------------------------------------------------------------------------------


 

(t)                                    Neither the Company nor any of its
Subsidiaries is or with the giving of notice or lapse of time or both, will be,
(i) in violation of its memorandum or articles of association, bye-laws or other
organizational documents, as applicable, (ii) in violation of or in default
under any agreement, lease, contract, indenture or other instrument or
obligation to which it is a party or by which it, or any of its properties or
assets, is bound or (iii) in violation of any law, order, rule or regulation,
judgment, order, writ or decree applicable to the Company or any Subsidiary of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction over the Company or any Subsidiary,
or any of their properties or assets, except in the case of clauses (ii) and
(iii), for such violations or defaults as would not, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect. 
The execution and delivery of this Agreement and the consummation of the
transactions herein contemplated and the fulfillment of the terms hereof do not
and will not conflict with or result in a breach of (A) any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary or any of their respective
properties or assets is bound, (B) the memorandum or articles of association,
bye-laws or other organizational documents, as applicable, of the Company of any
Subsidiary or (C) any law, order, rule or regulation judgment, order, writ or
decree applicable to the Company or any Subsidiary of any court or of any
government, regulatory body or administrative agency or other governmental body
having jurisdiction over the Company or any Subsidiary, or any of their
respective properties or assets, except in the case of clauses (A) and (C) for
such conflicts or breaches as would not, individually or in the aggregate, have,
or reasonably be expected to have, a Material Adverse Effect.

 

(u)                                 The execution and delivery of, and the
performance by the Company of its obligations under, this Agreement have been
duly and validly authorized by all necessary corporate action on the part of the
Company, and this Agreement has been duly executed and delivered by the Company.

 

(v)                                 Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions herein contemplated has been obtained or made and is in full
force and effect (except such additional steps as may be required by the
Commission, the Financial Industry Regulatory Authority, Inc. (“FINRA”) or such
additional steps as may be necessary to qualify the Shares for public offering
by the Underwriters under state securities or Blue Sky laws).

 

(w)                               Except as would not, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect,
the Company and its Subsidiaries (i) hold all licenses, registrations,
certificates and permits from governmental authorities (collectively,
“Governmental Licenses”) which are necessary to the conduct of their business,
(ii) are in compliance with the terms and conditions of all Governmental
Licenses, and all Governmental Licenses are valid and in full force and effect,
and (iii) have not received any written notice of proceedings relating to the
revocation or modification of any Governmental License.

 

9

--------------------------------------------------------------------------------


 

(x)                                 Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company and
its Subsidiaries own or possess the right to use all patents, inventions,
trademarks, trade names, service marks, logos, trade dress, designs, data,
database rights, Internet domain names, rights of privacy, rights of publicity,
copyrights, works of authorship, license rights, trade secrets, know-how and
proprietary information (including unpatented and unpatentable proprietary or
confidential information, inventions, systems or procedures) and other
intellectual property rights, as well as registrations and applications for
registration of any of the foregoing (collectively, “Intellectual Property”)
necessary to conduct their business in all material respects as presently
conducted and currently contemplated to be conducted in the future.  Neither the
Company nor any of the Subsidiaries, whether through their respective products
and services or the conduct of their respective businesses, has infringed,
misappropriated, conflicted with or otherwise violated, or is currently
infringing, misappropriating, conflicting with or otherwise violating, and none
of the Company or the Subsidiaries have received any written communication or
notice of infringement of, misappropriation of, conflict with or violation of,
any Intellectual Property of any other person or entity, which infringement,
misappropriation, conflict or other violation would, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect. 
Neither the Company nor any of the Subsidiaries has received any written
communication or notice alleging that by conducting their business as set forth
in the Registration Statement, the General Disclosure Package or the Prospectus,
such parties would infringe, misappropriate, conflict with, or violate, any of
the Intellectual Property of any other person or entity, which infringement,
misappropriation or other violation would, individually or in the aggregate,
have, or reasonably be expected to have, a Material Adverse Effect.

 

(y)                                 Neither the Company nor, to the Company’s
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the Common Shares to facilitate the sale or resale of the Shares.

 

(z)                                  Neither the Company nor any Subsidiary is
or, immediately after giving effect to the offering and sale of the Shares
contemplated hereunder, will be required to register as, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the “1940
Act”).

 

(aa)                          The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP (it being understood that the
Company is not required as of the date hereof to comply with Section 404 of the
Sarbanes-Oxley Act), including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that:  (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the

 

10

--------------------------------------------------------------------------------


 

recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  There are no material weaknesses or significant deficiencies in
the Company’s internal control over financial reporting (it being understood
that the Company is not required as of the date hereof to comply with
Section 404 of the Sarbanes-Oxley Act), and there has been no change in internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and the Prospectus.  The
Company’s auditors and Montpelier Re Holdings Ltd. have been advised of: 
(i) all significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting known to management which
have adversely affected or are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.

 

(bb)                          The Company has established and maintains
“disclosure controls and procedures” (as defined in Rules 13a-14(c) and
15d-14(c) under the Exchange Act).  The Company’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non-financial) required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and
regulations under the Exchange Act, and that all such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports.

 

(cc)                            The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reasonably reliable and
accurate.

 

(dd)                          The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of jurisdictions
where the Company and the Subsidiaries conduct business, the applicable
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any or the Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(ee)                            Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or representative
of the Company or any of its Subsidiaries is

 

11

--------------------------------------------------------------------------------


 

currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) or any similar sanctions
imposed by any other body, governmental or other, to which the Company or any of
its Subsidiaries is subject (collectively, “other economic sanctions”), and the
Company will not directly or indirectly use the proceeds of the offering of the
Shares, or lend, contribute or otherwise make available such proceeds to any
Subsidiary or other Person or entity, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC or other economic sanctions.

 

(ff)                              Neither the Company nor any of the
Subsidiaries nor any director, officer, agent, employee, affiliate or other
person authorized to act on behalf of the Company or any of the Subsidiaries: 
(i) has used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; 
(ii) has made any direct or indirect unlawful contribution or payment to any
official of, or candidate for, or any employee of, any federal, state or foreign
office from corporate funds; (iii) has made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such Persons of the OECD Convention on Bribery of Foreign Public Officials in
International Business Transactions (“OECD Convention”), the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”) or any similar law or regulation to which the
Company, any of its Subsidiaries, any director, officer, agent, employee,
affiliate or other person authorized to act on behalf of the Company or any of
its Subsidiaries is subject.  The Company, the Subsidiaries and their affiliates
have each conducted their businesses in compliance with the OECD Convention, the
FCPA and any applicable similar law or regulation and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(gg)                            Except, in each case, for any such matter that
would not, individually or in the aggregate, have, or reasonably be expected to
have, a Material Adverse Effect, (i) each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, including the regulations and published interpretations thereunder
(“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization that is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have liability (each a “Plan”) is in
compliance in all material respects with all presently applicable statutes,
rules and regulations, including ERISA and the Code; (ii) with respect to each
Plan subject to Title IV of ERISA (a) no “reportable event” (as defined in
Section 4043 of ERISA) has occurred for which the Company or any member of its
Controlled Group would have any liability and (b) neither the Company nor any
member of its Controlled Group has incurred or expects to incur liability under
Title IV of ERISA (other than for contributions to the Plan or premiums payable
to the Pension Benefit Guaranty Corporation, in each case in the ordinary course
and without default); (iii) no Plan which is subject to Section 412 of the Code
or Section 302 of ERISA has failed to satisfy the minimum funding standard
within the meaning of such sections of the Code or ERISA; and (iv) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.

 

12

--------------------------------------------------------------------------------


 

(hh)                          Except in each case as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company and each Subsidiary have complied and are in compliance, in all material
respects, with all applicable federal, state, local, foreign and international
laws (including the common law), statutes, rules, regulations, orders,
judgments, decrees or other legally binding requirements of any court,
administrative agency or other governmental authority relating to pollution or
to the protection of the environment, natural resources or human health or
safety, or to the manufacture, use, generation, treatment, storage, disposal,
release or threatened release of hazardous or toxic substances, pollutants,
contaminants or wastes, or the arrangement for such activities (“Environmental
Laws”).

 

(ii)                                  The Shares have been approved for listing
subject to notice of issuance on the New York Stock Exchange.

 

(jj)                                There are no relationships, direct or
indirect, or related-party transactions involving the Company or any of the
Subsidiaries or any other person required under the Act or the Rules and
Regulations to be described in the Registration Statement and the Prospectus
which have not been described in such documents and the General Disclosure
Package as required.

 

(kk)                          Except as otherwise disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, neither the
Company nor any of its Subsidiaries is prohibited, directly or indirectly, from
paying any dividends to its shareholders, from making any other distribution on
its capital stock or other ownership interests, from repaying, in the case of a
Subsidiary, to the Company or any other Subsidiary any loans or advances to such
Subsidiary from the Company or any other Subsidiary or from transferring any of
such Subsidiary’s property or assets to the Company or any other Subsidiary of
the Company.

 

(ll)                                  Neither the Company nor any of the
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement and the Structuring Fee Agreement between
Montpelier Re Holdings Ltd. and Deutsche Bank Securities Inc. dated as of the
date hereof) that would give rise to a valid claim against the Company or any of
the Subsidiaries or any Underwriter for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Shares.

 

(mm)                  Blue Capital Re is duly licensed as a Class 3A insurer
under the insurance laws and the rules, regulations and interpretations of the
insurance regulatory authorities thereunder of Bermuda, which license is in full
force and effect as of the date hereof.  To the Company’s knowledge, neither the
Company nor Blue Capital Re has received any notification from any insurance
regulatory authority or other governmental authority in the United States or
Bermuda to the effect that any additional authorization, approval, order,
consent, certificate, permit, registration or qualification is needed to be
obtained by either the Company or Blue Capital Re.  To the Company’s knowledge,
the Company has not received any written order or decree from any Bermuda
insurance regulatory authority impairing, restricting or prohibiting the payment
of dividends by the Company or Blue Capital Re.

 

(nn)                          The Specified Agreements have been duly authorized
by the Company as of the Closing Date.

 

13

--------------------------------------------------------------------------------


 

2.                                      PURCHASE, SALE AND DELIVERY OF THE FIRM
SHARES.

 

(a)  On the basis of the representations, warranties and covenants herein
contained, and subject to the conditions herein set forth, the Company agrees to
sell to the Underwriters and each Underwriter agrees, severally and not jointly,
to purchase, at a price of $19.00 per share, the number of Firm Shares set forth
opposite the name of each Underwriter on Schedule I hereto, subject to
adjustments in accordance with Section 9 hereof.

 

(b)  Payment for the Firm Shares to be sold hereunder is to be made in federal
(same day) funds against delivery of certificates or book-entry equivalents
therefor to the Representatives for the several accounts of the Underwriters. 
Such payment and delivery are to be made through the facilities of The
Depository Trust Company, New York, New York, at 10:00 a.m., New York time, on
the third business day after the date of this Agreement or at such other time
and date not later than five business days thereafter as you and the Company
shall agree upon, such time and date being herein referred to as the “Closing
Date”.  As used herein, “business day” means a day on which the New York Stock
Exchange is open for trading and on which banks in New York are open for
business and are not permitted by law or executive order to be closed.

 

(c)  In addition, on the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
hereby grants an option to the several Underwriters to purchase the Option
Shares at the price per share as set forth in Section 2(a) hereof.  The option
granted hereby may be exercised in whole or in part by giving written notice
(i) at any time before the Closing Date and (ii) only once thereafter within
30 days after the date of this Agreement, by you, as Representatives of the
several Underwriters, to the Company setting forth the number of Option Shares
as to which the several Underwriters are exercising the option and the time and
date at which certificates or book-entry equivalents therefor are to be
delivered.  The time and date at which the Option Shares are to be delivered
shall be determined by the Representatives but shall not be earlier than three
nor later than 10 full business days after the exercise of such option, nor in
any event prior to the Closing Date (such time and date being herein referred to
as the “Option Closing Date”).  If the date of exercise of the option is three
or more days before the Closing Date, the notice of exercise shall set the
Closing Date as the Option Closing Date.  The number of Option Shares to be
purchased by each Underwriter shall be in the same proportion to the total
number of Option Shares being purchased as the number of Firm Shares being
purchased by such Underwriter bears to the total number of Firm Shares, adjusted
by you in such manner as to avoid fractional shares.  You, as Representatives of
the several Underwriters, may cancel such option at any time prior to its
expiration by giving written notice of such cancellation to the Company.  To the
extent, if any, that the option is exercised, payment for the Option Shares
shall be made on the Option Closing Date in federal (same day funds) through the
facilities of The Depository Trust Company in New York, New York drawn to the
order of the Company.

 

3.                                      OFFERING BY THE UNDERWRITERS.

 

It is understood that the several Underwriters are to make a public offering of
the Firm Shares as soon as the Representatives deem it advisable to do so.  The
Firm Shares are to be initially offered to the public at the initial public
offering price set forth in the Prospectus.  The

 

14

--------------------------------------------------------------------------------


 

Representatives may from time to time thereafter change the public offering
price and other selling terms.

 

It is further understood that you will act as the Representatives for the
Underwriters in the offering and sale of the Shares in accordance with a Master
Agreement Among Underwriters entered into by you and the several other
Underwriters.

 

4.                                      COVENANTS OF THE COMPANY.

 

The Company covenants and agrees with the several Underwriters that:

 

(a)                                 The Company will (A) prepare and timely file
with the Commission under Rule 424(b) under the Act a Prospectus in a form
approved by the Representatives containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rules 430A,
430B or 430C under the Act and (B) not file any amendment to the Registration
Statement or distribute an amendment or supplement to the General Disclosure
Package or the Prospectus of which the Representatives shall not previously have
been advised and furnished with a copy or to which the Representatives shall
have reasonably objected in writing or which is not in compliance with the
Rules and Regulations.

 

(b)                                 The Company will (i) not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
or that would otherwise constitute a “free writing prospectus” (as defined in
Rule 405 under the Act) required to be filed by the Company with the Commission
under Rule 433 under the Act unless the Representatives approve its use in
writing prior to first use (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Representatives hereto shall be
deemed to have been given in respect of the Issuer Free Writing Prospectus(es)
included on Schedule III hereto, (ii) treat each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, (iii) comply with the
requirements of Rules 164 and 433 under the Act applicable to any Issuer Free
Writing Prospectus, including the requirements relating to timely filing with
the Commission, legending and record keeping and (iv) not take any action that
would result in an Underwriter or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Act a free writing prospectus
prepared by or on behalf of such Underwriter that such Underwriter otherwise
would not have been required to file thereunder.  The Company will satisfy the
conditions in Rule 433 under the Act to avoid a requirement to file with the
Commission any electronic road show.

 

(c)                                  The Company will promptly notify the
Representatives in writing if the Company ceases to be an Emerging Growth
Company at any time prior to the later of (a) completion of the distribution of
the Shares within the meaning of the Act and (b) completion of the 180-day
restricted period referred to in Section 4(k) hereof.

 

(d)                                 The Company will advise the Representatives
promptly (A) when the Registration Statement or any post-effective amendment
thereto shall have become effective, (B) of receipt of any comments from the
Commission, (C) when any amendment or supplement to the Prospectus, any Issuer
Free Writing Prospectus or any Written Testing-the-Waters Communication has been
filed, (D) of any request of the Commission for amendment of the Registration
Statement or for supplement to the General Disclosure Package or the Prospectus
or

 

15

--------------------------------------------------------------------------------


 

for any additional information, including, but not limited to, any request for
information concerning any Written Testing-the-Waters Communication, (E) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus, the Prospectus or
any Written Testing-the-Waters Communication or of the institution of any
proceedings for that purpose or pursuant to Section 8A of the Act, (F) of the
occurrence of any event or development or existence of any condition within the
Prospectus Delivery Period (as defined below) as a result of which the
Prospectus, the General Disclosure Package, any Issuer Free Writing Prospectus
or any Written Testing-the-Waters Communication as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when the Prospectus, the General Disclosure Package,
any such Issuer Free Writing Prospectus or any Written Testing-the-Waters
Communication is delivered to a purchaser, not misleading, and (G) of the
receipt by the Company of any written notice with respect to any suspension of
the qualification of the Shares for offer and sale in any jurisdiction or the
initiation or, to the knowledge of the Company, threatening of any proceeding
for such purpose.  The Company will use its reasonable best efforts to prevent
the issuance of any order referred to in clause (E) or (G) of this paragraph and
to obtain as soon as possible the lifting thereof, if issued.

 

(e)                                  The Company will cooperate with the
Representatives in endeavoring to qualify the Shares for sale under the
securities laws of such jurisdictions as the Representatives may reasonably have
designated in writing and will make such applications, file such documents, and
furnish such information as may be reasonably required for that purpose;
provided that the Company shall not be required to (x) qualify as a foreign
corporation, (y) file a general consent to service of process in any
jurisdiction where it is not now so qualified or required to file such a
consent, or (z) subject itself to taxation in any such jurisdiction if it is not
otherwise so subject.  The Company will, from time to time, prepare and file
such statements, reports, and other documents, as are or may be required to
continue such qualifications in effect for so long a period as the
Representatives may reasonably request for distribution of the Shares.

 

(f)                                   The Company will deliver to, or upon the
order of, the Representatives, from time to time, as many copies of any
Preliminary Prospectus as the Representatives may reasonably request.  The
Company will deliver to, or upon the order of, the Representatives, from time to
time, as many copies of any Issuer Free Writing Prospectus as the
Representatives may reasonably request.  The Company will deliver to, or upon
the order of, the Representatives during the period when delivery of a
Prospectus (or, in lieu thereof, the notice referred to under Rule 173(a) under
the Act) (the “Prospectus Delivery Period”) is required under the Act, as many
copies of the Prospectus in final form, or as thereafter amended or
supplemented, as the Representatives may reasonably request.  The Company will
deliver to the Representatives at or before the Closing Date, electronic signed
copies of the Registration Statement and all amendments thereto including all
exhibits filed therewith, and will deliver to the Representatives electronic
copies of the Registration Statement (including electronic copies of the
exhibits filed therewith that may reasonably be requested), and of all
amendments thereto, as the Representatives may reasonably request.

 

16

--------------------------------------------------------------------------------


 

(g)                                  The Company will comply in all material
respects with the Act and the Rules and Regulations, and the Exchange Act, and
the rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Shares as contemplated by this Agreement
and the Prospectus.  If during Prospectus Delivery Period, any event or
development shall occur or condition shall exist as a result of which, in the
judgment of the Company or in the reasonable opinion of the Underwriters, it
becomes necessary to amend or supplement the Prospectus in order (i) to correct
any untrue statement of material fact therein or (ii) to include any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time the Prospectus is delivered to a purchaser,
not misleading, or, if it is necessary at any time to amend or supplement the
Prospectus to comply in all material respects with the Act and the Rules and
Regulations, the Company promptly will prepare and file with the Commission an
appropriate amendment to the Registration Statement or supplement to the
Prospectus so that the Prospectus as so amended or supplemented will not, in the
light of the circumstances when it is so delivered, be misleading, or so that
the Prospectus will comply in all material respects with the Act and the
Rules and Regulations.

 

(h)                                 If the General Disclosure Package is being
used to solicit offers to buy the Shares at a time when the Prospectus is not
yet available to prospective purchasers and any event or development shall occur
or condition shall exist as a result of which, in the judgment of the Company or
in the reasonable opinion of the Underwriters, it becomes necessary to amend or
supplement the General Disclosure Package in order (i) to correct any untrue
statement or material fact therein or (ii) to include any material fact
necessary in order to make the statements therein, in the light of the
circumstances, not misleading, or to make the statements therein not conflict in
any material respect with the information contained in the Registration
Statement then on file, or if it is necessary at any time to amend or supplement
the General Disclosure Package to comply in all material respects with the Act
and the Rules and Regulations, the Company promptly will prepare, file with the
Commission (if required) and furnish to the Underwriters and any dealers an
appropriate amendment or supplement to the General Disclosure Package so that
the General Disclosure Package as so amended or supplemented will not, in the
light of the circumstances, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply in
all material respects with the Act and the Rules and Regulations.

 

(i)                                     The Company will make generally
available to its security holders, as soon as it is practicable to do so, but in
any event not later than 15 months after the effective date of the Registration
Statement, an earnings statement (which need not be audited) in reasonable
detail, covering a period of at least 12 consecutive months beginning after the
effective date of the Registration Statement, which earnings statement shall
satisfy the requirements of Section 11(a) of the Act and Rule 158 under the Act
and will advise you in writing when such statement has been so made available;
provided that the Company will be deemed to have complied with such requirement
by filing such earnings statement on the Commission’s Electronic Data Gathering,
Analysis and Retrieval system (or any successor system).

 

(j)                                    If prior to the Closing Date, any
unaudited interim financial statements of the Company for any period subsequent
to the period covered by the most recent financial statements appearing in the
Registration Statement, the General Disclosure Package and the Prospectus are
prepared by or made available to the Company, the Company will furnish to the

 

17

--------------------------------------------------------------------------------


 

Underwriters a copy of such unaudited interim financial statements as soon as
they have been prepared or made available.

 

(k)                                 No offering, pledge, sale, contract to sell,
short sale, grant of any option to purchase or other disposition of any Common
Shares of the Company or other securities convertible into or exchangeable or
exercisable for Common Shares or derivative of Common Shares (or agreement for
such) and no short sale (whether or not against the box) or any purchase, sale
or grant of any right (including any put or call option) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Common Shares
will be made for a period of 180 days after the date of the Prospectus, directly
or indirectly, by the Company otherwise than hereunder or with the prior written
consent of the Representatives, other than the Private Placement Shares and
Common Shares or other securities issued under the Company’s equity incentive
plan described in the Registration Statement, the General Disclosure Package and
the Prospectus.  Notwithstanding the foregoing, in the event that the Company
ceases to be an Emerging Growth Company, if (1) during the last 17 days of the
180-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs, or (2) prior to the
expiration of the 180-day restricted period, the Company announces that it will
release earnings results during the 16-day period following the last day of the
180-day restricted period, then in each case the restrictions imposed by this
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the date of the release of the earnings results or the occurrence
of material news or a material event relating to the Company, as the case may
be, unless the Representatives waive, in writing, such extension.  The Company
shall promptly notify the Representatives of any earnings release, news or event
that may give rise to an extension of the initial 180-day restricted period.

 

(l)                                     The Company will use its reasonable best
efforts to list the Shares, subject to notice of issuance, on the New York Stock
Exchange and maintain the listing of the Shares on the New York Stock Exchange.

 

(m)                             The Company has caused each officer and director
of the Company to execute and deliver to you, on or prior to the date of this
agreement, a letter or letters, substantially in the form attached hereto as
Exhibit A (the “Lockup Agreement”).  If the Representatives, in their sole
discretion, agree to release or waive the restrictions set forth in a Lockup
Agreement for an officer or director of the Company and provide the Company with
notice of the impending release or waiver, substantially in the form attached as
Exhibit B hereto, at least three business days before the effective date of the
release or waiver, the Company agrees to announce the impending release or
waiver by a press release substantially in the form of Exhibit C hereto through
a major news service at least two business days before the effective date of the
release or waiver.

 

(n)                                 The Company shall apply the net proceeds of
its sale of the Shares as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus and shall file such reports with the
Commission with respect to the sale of the Shares and the application of the
proceeds therefrom as may be required in accordance with Rule 463 under the Act.

 

18

--------------------------------------------------------------------------------


 

(o)                                 The Company shall not invest, or otherwise
use, the proceeds received by the Company from its sale of the Shares in such a
manner as would require the Company or any of the Subsidiaries to register as an
investment company under the 1940 Act.

 

(p)                                 The Company will maintain a transfer agent
and a registrar for the Common Shares.

 

(q)                                 The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

5.                                      REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE UNDERWRITERS.

 

(a)                                 Each Underwriter hereby represents and
agrees that it has not used, authorized use of, referred to or participated in
the planning for use of, and will not use, authorize use of, refer to or
participate in the planning for use of, any “free writing prospectus”, as
defined in Rule 405 under the Act (which term includes use of any written
information furnished to the Commission by the Company and any press release
issued by the Company) other than (i) a free writing prospectus that contains no
“issuer information” (as defined in Rule 433(h)(2) under the Act) that was not
included in the Preliminary Prospectus or a previously filed Issuer Free Writing
Prospectus, (ii) any Issuer Free Writing Prospectus listed on Schedule III or
prepared pursuant to Section 4(b) above (including any electronic road show
approved by the Company in writing), or (iii) any free writing prospectus
prepared by such Underwriter and approved by the Company in advance in writing.

 

6.                                      COSTS AND EXPENSES.

 

The Company will pay all costs, expenses and fees incident to the performance of
the obligations of the Company under this Agreement, including, without limiting
the generality of the foregoing, the following:  (i) accounting fees of the
Company; (ii) the fees and disbursements of counsel for the Company; (iii) all
costs and expenses related to the transfer and delivery of the Shares to the
Underwriters, including any transfer or other taxes payable thereon; (iv) any
road show expenses of the Company (provided that the Company, on the one hand,
and the Underwriters, on the other hand, will each pay 50% of the costs and
expenses relating to the chartering of aircraft in connection with the road
show); (v) the cost of printing and delivering to, or as reasonably requested
by, the Underwriters copies of the Registration Statement, Preliminary
Prospectuses, the Issuer Free Writing Prospectuses and the Prospectus and, in
each case, any supplements or amendments thereto; (vi) the filing fees of the
Commission; (vii) (A) the FINRA filing fees and (B) reasonable expenses
(including reasonable legal fees and disbursements) up to $22,500 incident to
securing any required review by FINRA of the terms of the sale of the Shares;
(viii) all expenses and application fees related to the listing of the Shares on
of the New York Stock Exchange; (ix) the cost of printing certificates, if any,
representing the Shares; (x) the costs and charges of any transfer agent,
registrar or depositary; (xi) the costs and expenses (including without
limitation any damages or other amounts payable in connection with legal or
contractual liability) associated with the reforming of any contracts for sale
of the Shares made by the Underwriters caused by a breach of the representations
in Section 1(b) hereof; and (xii) the reasonable expenses, including the
reasonable fees and disbursements of counsel for the

 

19

--------------------------------------------------------------------------------


 

Underwriters, incurred in connection with the qualification of the Shares under
foreign or state securities or Blue Sky laws (subject to the limitations of
Section 4(f)) and the preparation, printing and distribution of a Blue Sky
memorandum (including the related fees and expenses of counsel for the
Underwriters) up to $2,000.

 

The Company shall not, however, be required to pay for any of the Underwriter’s
costs, expenses and fees, including, without limitation, any road show expenses
of the Underwriters, the fees and disbursements of counsel for the Underwriters
and any advertising expenses in connection with any offers the Underwriters make
(other than those related to qualification under FINRA regulation and state
securities or Blue Sky laws as expressly provided in the immediately preceding
paragraph), except that, if this Agreement shall not be consummated because the
conditions in Section 7 hereof are not satisfied, or because this Agreement is
terminated by the Representatives pursuant to Section 11 hereof, or by reason of
any failure, refusal or inability on the part of the Company to perform any
undertaking or satisfy any condition of this Agreement or to comply with any of
the terms hereof on its part to be performed, unless such failure, refusal or
inability is due primarily to the default or omission of any Underwriter, the
Company shall reimburse the several Underwriters for reasonable out-of-pocket
expenses, including fees and disbursements of counsel, reasonably incurred in
connection with investigating, marketing and proposing to market the Shares or
in contemplation of performing their obligations hereunder; but the Company
shall not in any event be liable to any of the several Underwriters for damages
on account of loss of anticipated profits from the sale by them of the Shares. 
In no event shall the Company be obligated to pay or reimburse any costs,
expenses or fees of any Underwriter that defaults on its obligations to purchase
the Shares pursuant to the terms of this Agreement.

 

7.                                      CONDITIONS OF OBLIGATIONS OF THE
UNDERWRITERS.

 

The several obligations of the Underwriters to purchase the Firm Shares on the
Closing Date and the Option Shares, if any, on the Option Closing Date are
subject to the accuracy, as of the Applicable Time, the Closing Date or the
Option Closing Date, as the case may be, of the representations and warranties
of the Company contained herein, and to the performance by the Company of its
covenants and obligations hereunder and to the following additional conditions:

 

(a)                                 The Registration Statement and all
post-effective amendments thereto shall have become effective and the Prospectus
and each Issuer Free Writing Prospectus required shall have been filed as
required by Rule 424, 430A, 430B, 430C or 433 under the Act, as applicable,
within the time period prescribed by, and in compliance with, the Rules and
Regulations, and any request of the Commission for additional information (to be
included in the Registration Statement or otherwise) shall have been disclosed
to the Representatives and complied with to their reasonable satisfaction.  No
stop order suspending the effectiveness of the Registration Statement, as
amended from time to time, and no order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus,
shall have been issued and no proceedings for that purpose or pursuant to
Section 8A under the Act shall have been taken or, to the knowledge of the
Company, shall be contemplated or threatened by the Commission.

 

20

--------------------------------------------------------------------------------


 

(b)                                 The Representatives shall have received on
the Closing Date or the Option Closing Date, as the case may be, the opinion and
negative assurance letter of Cravath, Swaine & Moore LLP, counsel for the
Company, dated the Closing Date or the Option Closing Date, as the case may be,
addressed to the Underwriters and substantially in the form of Annex A hereto.

 

(c)                                  The Representatives shall have received on
the Closing Date or the Option Closing Date, as the case may be, the opinion of
the General Counsel of Montpelier, dated the Closing Date or the Option Closing
Date, as the case may be, addressed to the Underwriters and substantially in the
form of Annex B hereto.

 

(d)                                 The Representatives shall have received on
the Closing Date or the Option Closing Date, as the case may be, the opinion of
Appleby (Bermuda) Limited, Bermuda counsel for the Company, dated the Closing
Date or the Option Closing Date, as the case may be, addressed to the
Underwriters (and stating that it may be relied upon by counsel to the
Underwriters) and substantially in the form of Annex C hereto.

 

(e)                                  The Representatives shall have received
from Sidley Austin LLP, counsel for the Underwriters, an opinion and a
disclosure statement, dated the Closing Date or the Option Closing Date, as the
case may be, with respect to such matters as the Representatives may reasonably
request.

 

(f)                                   The Representatives shall have received,
on each of the date hereof, the Closing Date and, if applicable, the Option
Closing Date, a letter dated the date hereof, the Closing Date or the Option
Closing Date, as the case may be, in form and substance reasonably satisfactory
to you, of PricewaterhouseCoopers Ltd. confirming that they are an independent
registered public accounting firm with respect to the Company and the
Subsidiaries within the meaning of the Act and the applicable Rules and
Regulations and the PCAOB and stating that in their opinion the financial
statements and schedules examined by them and included in the Registration
Statement, the General Disclosure Package and the Prospectus comply in form in
all material respects with the applicable accounting requirements of the Act and
the related Rules and Regulations; and containing such other statements and
information as is ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial and
statistical information contained in the Registration Statement, the General
Disclosure Package and the Prospectus.

 

(g)                                  The Representatives shall have received on
the Closing Date and, if applicable, the Option Closing Date, as the case may
be, a certificate or certificates of the Chief Executive Officer and the Interim
Chief Financial Officer of the Company to the effect that, as of the Closing
Date or the Option Closing Date, as the case may be, each of them severally
represents as follows:

 

(i)                                     The Registration Statement has become
effective under the Act and no stop order suspending the effectiveness of the
Registration Statement and no order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus has
been issued, and no proceedings for such purpose or pursuant to Section 8A of
the Act have been taken or are, to his or her knowledge, contemplated or
threatened by the Commission;

 

21

--------------------------------------------------------------------------------


 

(ii)                                  The representations and warranties of the
Company contained in Section 1 hereof are true and correct as of the Closing
Date or the Option Closing Date, as the case may be;

 

(iii)                               He or she has carefully examined the General
Disclosure Package and any individual Limited Use Free Writing Prospectus and,
in his or her opinion, as of the Applicable Time, the statements contained in
the General Disclosure Package and any individual Limited Use Free Writing
Prospectus, when considered together with the General Disclosure Package, did
not contain any untrue statement of a material fact, and such General Disclosure
Package and any individual Limited Use Free Writing Prospectus, when considered
together with the General Disclosure Package, did not omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(iv)                              He or she has carefully examined the
Registration Statement and, in his or her opinion, as of the effective date of
the Registration Statement, the Registration Statement and any amendments
thereto did not contain any untrue statement of a material fact and did not omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and since the effective date of the
Registration Statement, no event or development has occurred or condition exists
which should have been set forth in a supplement to or an amendment of the
Prospectus which has not been so set forth in such supplement or amendment;

 

(v)                                 He or she has carefully examined the
Prospectus and, in his or her opinion, as of its date and as of the Closing Date
or the Option Closing Date, as the case may be, the Prospectus and any
amendments and supplements thereto did not contain any untrue statement of a
material fact and did not omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and

 

(vi)                              Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and Prospectus, there has not been any material adverse change or any
development involving a prospective material adverse change in or affecting the
business, management, properties, assets, rights, operations, condition
(financial or otherwise) or prospects of the Company and the Subsidiaries taken
as a whole, whether or not arising in the ordinary course of business.

 

(h)                                 The Company shall have furnished to the
Representatives such further certificates and documents confirming the
representations and warranties, covenants and conditions contained herein and
related matters as the Representatives may reasonably have requested.

 

(i)                                     The Firm Shares and Option Shares, if
any, have been duly listed, subject to notice of issuance, on the New York Stock
Exchange.

 

(j)                                    The Lockup Agreement described in
Section 4(m) hereof are in full force and effect.

 

22

--------------------------------------------------------------------------------


 

(k)                                 No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Option Closing Date, as the case may be, prevent
the issuance or sale of the Shares by the Company; and no injunction,
restraining order or order of any federal, state or foreign court of competent
jurisdiction shall have been issued that would, as of the Closing Date or the
Option Closing Date, as the case may be, prevent the issuance or sale of the
Shares by the Company.

 

(l)                                     The Concurrent Private Placement of
2,500,000 Private Placement Shares by the Company to Montpelier Reinsurance Ltd.
on the terms described in the Shareholder Agreement, the Registration Statement,
the General Disclosure Package and the Prospectus has been consummated or is
consummated concurrently with the purchase of the Firm Shares and the Option
Shares, if any, on the Closing Date.

 

(m)                             The Specified Agreements in the forms previously
submitted to the Representatives shall have been executed and delivered by all
the parties thereto, and shall be in full force and effect.

 

The opinions and certificates mentioned in this Agreement shall be deemed to be
in compliance with the provisions hereof only if they are in all material
respects reasonably satisfactory to the Representatives and to Sidley Austin
LLP, counsel for the Underwriters.

 

If any of the conditions hereinabove provided for in this Section 7 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, the
obligations of the Underwriters hereunder may be terminated by the
Representatives by notifying the Company of such termination in writing or by
telegram at or prior to the Closing Date or the Option Closing Date, as the case
may be.

 

In such event, the Company and the Underwriters shall not be under any
obligation to each other (except to the extent provided in Sections 6 and 8
hereof).

 

8.                                      INDEMNIFICATION.

 

(a)                                 The Company agrees:

 

(i)                                     to indemnify and hold harmless each
Underwriter, the directors and officers of each Underwriter and each person, if
any, who controls any Underwriter within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which such Underwriter or any such controlling person may become
subject under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement, any Preliminary Prospectus, any
Issuer Free Writing Prospectus, the Prospectus or any amendment or supplement
thereto, (ii) with respect to the Registration Statement or any amendment or
supplement thereto, the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or (iii) with respect to any Preliminary Prospectus, any Issuer
Free Writing Prospectus, any Written Testing-the-Waters Communication, the
Prospectus or any amendment or supplement thereto,

 

23

--------------------------------------------------------------------------------


 

the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement, or omission or alleged omission made in
the Registration Statement, any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Written Testing-the-Waters Communication, the Prospectus, or
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Underwriter through
the Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 13 hereof; and

 

(ii)                                  to reimburse each Underwriter, each
Underwriters’ directors and officers, and each such controlling person upon
demand for any legal or other out-of-pocket expenses reasonably incurred by such
Underwriter or such controlling person in connection with investigating or
defending any such loss, claim, damage or liability, action or proceeding or in
responding to a subpoena or governmental inquiry related to the offering of the
Shares, whether or not such Underwriter or controlling person is a party to any
action or proceeding.  In the event that it is finally judicially determined
that the Underwriters were not entitled to receive payments for legal and other
expenses pursuant to this subparagraph, the Underwriters will promptly return
all sums that had been advanced pursuant hereto.

 

(b)                                 Each Underwriter severally and not jointly
will indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of the Act, against any losses,
claims, damages or liabilities to which the Company or any such director,
officer, or controlling person may become subject under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any Preliminary Prospectus, any Issuer Free Writing
Prospectus, the Prospectus or any amendment or supplement thereto, (ii) with
respect to the Registration Statement or any amendment or supplement thereto,
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) with respect to any Preliminary Prospectus, any Issuer Free Writing
Prospectus, the Prospectus or any amendment or supplement thereto, the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made; and will reimburse any legal or
other expenses reasonably incurred by the Company or any such director, officer,
or controlling person in connection with investigating or defending any such
loss, claim, damage, liability, action or proceeding; provided, however, that
each Underwriter will be liable in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission has been made in the Registration Statement, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the Prospectus or such amendment
or supplement, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described

 

24

--------------------------------------------------------------------------------


 

as such in Section 13 hereof.  This indemnity agreement will be in addition to
any liability which such Underwriter may otherwise have.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 8, such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing.  No
indemnification provided for in Section 8(a) or (b) hereof shall be available to
any party who shall fail to give notice as provided in this Section 8(c) if the
party to whom notice was not given was unaware of the proceeding to which such
notice would have related and was materially prejudiced by the failure to give
such notice, but the failure to give such notice shall not relieve the
indemnifying party or parties from any liability which it or they may have to
the indemnified party for contribution or otherwise than on account of the
provisions of Section 8(a) or (b) hereof.  In case any such proceeding shall be
brought against any indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party and shall pay as incurred the
fees and disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense.  Notwithstanding the foregoing, the indemnifying party shall
pay as reasonably incurred (or within 30 days of presentation) the fees and
expenses of the counsel retained by the indemnified party in the event (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them or
(iii) the indemnifying party shall have failed to assume the defense and employ
counsel acceptable to the indemnified party within a reasonable period of time
after notice of commencement of the action.  Such firm shall be designated in
writing by you in the case of parties indemnified pursuant to
Section 8(a) hereof and by the Company in the case of parties indemnified
pursuant to Section 8(b)  hereof.  The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  In addition,
the indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d)                                 To the extent the indemnification provided
for in this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party under Section 8(a) or (b) hereof in respect of any losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or

 

25

--------------------------------------------------------------------------------


 

liabilities (or actions or proceedings in respect thereof) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and the Underwriters, on the other, from the offering of the
Shares.  If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company, on the one hand, and the Underwriters, on the
other, in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof), as well as any other relevant equitable considerations.  The relative
benefits received by the Company, on the one hand, and the Underwriters, on the
other, shall be deemed to be in the same proportion as the net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Underwriters, in each
case as set forth in the table on the cover page of the Prospectus.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Underwriters, on the other, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this Section 8(e) were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8(e).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 8(e) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 8(e), (i) no Underwriter shall be required to
contribute any amount in excess of the underwriting discounts and commissions
applicable to the Shares purchased by such Underwriter and (ii) no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Underwriters’ obligations in this
Section 8(e) to contribute are several in proportion to their respective
underwriting obligations and not joint.

 

(e)                                  In any proceeding relating to the
Registration Statement, any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Written Testing-the-Waters Communication, the Prospectus or any
supplement or amendment thereto, each party against whom contribution may be
sought under this Section 8 hereby consents to the exclusive jurisdiction of
(i) the federal courts of the United States of America located in the City and
County of New York, Borough of Manhattan and (ii) the courts of the State of New
York located in the City and County of New York, Borough of Manhattan
(collectively, the “Specified Courts”), agrees that process issuing from such
courts may be served upon it by any other contributing party and consents to the
service of such process and agrees that any other contributing party may join it
as an additional defendant in any such proceeding in which such other
contributing party is a party.

 

26

--------------------------------------------------------------------------------


 

(f)                                   Any losses, claims, damages, liabilities
or expenses for which an indemnified party is entitled to indemnification or
contribution under this Section 8 shall be paid by the indemnifying party to the
indemnified party as such losses, claims, damages, liabilities or expenses are
incurred.  The indemnity and contribution agreements contained in this Section 8
and the representations and warranties of the Company set forth in this
Agreement shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Underwriter, its directors or
officers or any person controlling any Underwriter, the Company, its directors
or officers or any persons controlling the Company, (ii) acceptance of any
Shares and payment therefor hereunder, and (iii) any termination of this
Agreement.  A successor to any Underwriter, its directors or officers or any
person controlling any Underwriter, or to the Company, its directors or
officers, or any person controlling the Company, shall be entitled to the
benefits of the indemnity, contribution and reimbursement agreements contained
in this Section 8.

 

9.                                      DEFAULT BY UNDERWRITERS.

 

If on the Closing Date or the Option Closing Date, as the case may be, any
Underwriter shall fail to purchase and pay for the portion of the Shares which
such Underwriter has agreed to purchase and pay for on such date (otherwise than
by reason of any default on the part of the Company), you, as Representatives of
the Underwriters, shall use your reasonable best efforts to procure within 36
hours thereafter one or more of the other Underwriters, or any others, to
purchase from the Company such amounts as may be agreed upon and upon the terms
set forth herein, the Shares which the defaulting Underwriter or Underwriters
failed to purchase.  If during such 36 hours you, as such Representatives, shall
not have procured such other Underwriters, or any others, to purchase the Shares
agreed to be purchased by the defaulting Underwriter or Underwriters, then
(a) if the aggregate number of shares with respect to which such default shall
occur does not exceed 10% of the Shares to be purchased on the Closing Date or
the Option Closing Date, as the case may be, the other Underwriters shall be
obligated, severally, in proportion to the respective numbers of Shares which
they are obligated to purchase hereunder, to purchase the Shares which such
defaulting Underwriter or Underwriters failed to purchase, or (b) if the
aggregate number of Shares with respect to which such default shall occur
exceeds 10% of the Shares to be purchased on the Closing Date or the Option
Closing Date, as the case may be, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons reasonably
satisfactory to the Representatives to purchase the Shares agreed to be
purchased by the defaulting Underwriter or Underwriters, if during such 36 hours
the Company shall not have procured such other Underwriter or Underwriters, or
any others, to purchase the Shares agreed to be purchased by the defaulting
Underwriter or Underwriters, then following such further 36 hour period the
Company or you as the Representatives of the Underwriters will have the right,
by written notice given within the next 36-hour period to the parties to this
Agreement, to terminate this Agreement without liability on the part of the
non-defaulting Underwriters or of the Company except to the extent provided in
Sections 6 and 8 hereof.  In the event of a default by any Underwriter or
Underwriters, as set forth in this Section 9, the Closing Date or Option Closing
Date, as the case may be, may be postponed for such period, not exceeding seven
days, as you, as Representatives, may determine in order that the required
changes in the Registration Statement, the General Disclosure Package or in the
Prospectus or in any other documents or arrangements may be effected.  The term
“Underwriter” includes any person substituted for a defaulting Underwriter.  Any
action taken under this

 

27

--------------------------------------------------------------------------------


 

Section 9 shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.

 

10.                               NOTICES.

 

All communications hereunder shall be in writing and, except as otherwise
provided herein, will be mailed, delivered, telecopied or telegraphed and
confirmed as follows:  if to the Underwriters, to Deutsche Bank Securities Inc.,
60 Wall Street, 4th Floor, New York, New York 10005, Attention:  Equity Capital
Markets — Syndicate Desk, fax:  (212) 797-9344, with a copy to Deutsche Bank
Securities Inc., 60 Wall Street, 36th Floor, New York, New York 10005,
Attention:  General Counsel, fax:  (212) 797-4564, with a copy to Barclays
Capital Inc., 745 7th Avenue, New York, New York 10019, Attention:  Syndicate
Registration, fax:  (646) 834-8133 and with a copy to UBS Securities LLC, 1285
Avenue of the Americas, New York, New York 10019, Attention:  Syndicate, fax: 
(212) 713-3371; if to the Company, to Blue Capital Reinsurance Holdings Ltd., 94
Pitts Bay Road, Pembroke HM 08, Bermuda, P.O. Box 2079, Attention: Chief
Financial Officer.

 

11.                               TERMINATION.

 

This Agreement may be terminated by you by notice to the Company (a) at any time
prior to the Closing Date or any Option Closing Date (if different from the
Closing Date and then only as to Option Shares) if any of the following has
occurred:  (i) since the respective dates as of which information is given in
the Registration Statement, the General Disclosure Package and the Prospectus,
any material adverse change or any development involving a prospective material
adverse change in or affecting the earnings, business, management, properties,
assets, rights, operations, condition (financial or otherwise) or prospects of
the Company and the Subsidiaries taken as a whole, whether or not arising in the
ordinary course of business; (ii) any outbreak or escalation of hostilities or
declaration of war or national emergency or other national or international
calamity or crisis (including, without limitation, an act of terrorism) or
change in economic or political conditions if the effect of such outbreak,
escalation, declaration, emergency, calamity, crisis or change on the financial
markets of the United States would, in your reasonable judgment, materially
impair the investment quality of the Shares; (iii) suspension of trading in
securities generally on the New York Stock Exchange or the NASDAQ Global Market
or limitation on prices (other than limitations on hours or numbers of days of
trading) for securities on any such exchange; (iv) the enactment, publication,
decree or other promulgation of any statute, regulation, rule or order of any
court or other governmental authority which in your reasonable opinion
materially and adversely affects or may materially and adversely affect the
business or operations of the Company or any Subsidiary; (v) the declaration of
a banking moratorium by the United States or New York State authorities;
(vi) any downgrading, or placement on any watch list for possible downgrading,
in the rating of any of the Company’s debt securities or preferred stock by any
“nationally recognized statistical rating organization” (within the meaning of
Rule 15c3 1(c)(2)(vi)(F) under the Exchange Act) or any public announcement by
such organization that it has under surveillance or review, or has changed its
outlook with respect to, its rating of any such debt securities or preferred
stock (other than an announcement with positive implications of a possible
upgrading); (vii) the suspension of trading of the Company’s Common Shares by
the New York Stock Exchange, the Commission or any other governmental authority;
or (viii) the taking of any action by any

 

28

--------------------------------------------------------------------------------


 

governmental body or agency in respect of its monetary or fiscal affairs which
in your reasonable opinion has a material adverse effect on the securities
markets in the United States; or

 

(b) as provided in Sections 7 and 9 of this Agreement.

 

12.                               SUCCESSORS.

 

This Agreement has been and is made solely for the benefit of the Underwriters
and the Company and their respective successors, executors, administrators,
heirs and assigns, and the officers, directors and controlling persons referred
to herein, and no other person will have any right or obligation hereunder.  No
purchaser of any of the Shares from any Underwriter shall be deemed a successor
or assign merely because of such purchase.

 

13.                               INFORMATION PROVIDED BY UNDERWRITERS.

 

The Company and the Underwriters acknowledge and agree that the only information
furnished or to be furnished by any Underwriter to the Company for inclusion in
the Registration Statement, any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Written Testing-the-Waters Communication or the Prospectus
consists of (i) the names of the underwriters and their respective participation
in the sale of the Firm Shares in the table set forth in the first paragraph
under the caption “Underwriting” in the Prospectus, (ii) the information set
forth in the last sentence on the cover page of the Prospectus relating to the
delivery of the Firm Shares and (iii) the information set forth in the first
paragraph, the last sentence of the third paragraph, the fourth paragraph, the
ninth paragraph, the fourteenth paragraph, the fifteenth paragraph and the
sixteenth paragraph under the caption “Underwriting” in the Prospectus.

 

14.                               MISCELLANEOUS.

 

The reimbursement, indemnification and contribution agreements contained in this
Agreement and the representations, warranties and covenants in this Agreement
shall remain in full force and effect regardless of (a) any termination of this
Agreement, (b) any investigation made by or on behalf of any Underwriter or
controlling person thereof, or by or on behalf of the Company or its directors
or officers, and (c) delivery of and payment for the Shares under this
Agreement.

 

The Company acknowledges and agrees that each Underwriter in providing
investment banking services to the Company in connection with the offering of
the Shares, including in acting pursuant to the terms of this Agreement, has
acted and is acting as an independent contractor and not as a fiduciary and the
Company does not intend such Underwriter to act in any capacity other than as an
independent contractor, including as a fiduciary or in any other position of
higher trust.  Additionally, neither the Representatives nor any other
Underwriter is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Underwriters shall have no
responsibility or liability to the Company with respect thereto.  Any review by
the Underwriters of the Company, the transactions contemplated hereby or other
matters relating to

 

29

--------------------------------------------------------------------------------


 

such transactions will be performed solely for the benefit of the Underwriters
and shall not be on behalf of the Company.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, including, without limitation, Section 5-1401 of the
New York General Obligations Law.

 

Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) shall be
instituted in the Specified Courts, and each party irrevocably submits to the
exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.  The Company irrevocably appoints CT Corporation, 111
Eighth Avenue, New York, NY 10011 as its agent to receive service of process or
other legal summons for purposes of any such suit, action or proceeding that may
be instituted in any state or federal court in the City and County of New York. 
With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.

 

The Underwriters, on the one hand, and the Company, on the other hand, waive any
right to trial by jury in any action, claim, suit or proceeding with respect to
your engagement as underwriter or your role in connection herewith.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicates hereof, whereupon it will
become a binding agreement among the Company and the several Underwriters in
accordance with its terms.

 

30

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.

 

 

 

 

 

By:

/s/ Michael S.Paquette

 

 

Name:

Michael S. Paquette

 

 

Title:

Interim Chief Financial Officer

 

--------------------------------------------------------------------------------


 

The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date first above written.

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

UBS SECURITIES LLC

 

 

 

As Representatives of the several Underwriters listed on Schedule I hereto

 

 

 

 

 

By: Deutsche Bank Securities Inc.

 

 

 

 

 

By:

/s/ John Reed

 

 

Name:

John Reed

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Francis Windeis

 

 

Name:

Francis Windeis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

Barclays Capital Inc.

 

 

 

 

 

 

 

By:

/s/ Victoria Hale

 

 

Name:

Victoria Hale

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

UBS Securities LLC

 

 

 

 

 

 

 

By:

/s/ Michael Jarmin

 

 

Name:

Michael Jarmin

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Tuskar Virmani

 

 

Name:

Tuskar Virmani

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF UNDERWRITERS

 

Underwriter

 

Number of Firm Shares
to be Purchased

 

 

 

 

 

Deutsche Bank Securities Inc.

 

1,093,750

 

Barclays Capital Inc.

 

1,093,750

 

Keefe, Bruyette & Woods, Inc.

 

1,093,750

 

Raymond James & Associates, Inc.

 

1,093,750

 

UBS Securities LLC

 

1,093,750

 

RBC Capital Markets, LLC

 

593,750

 

Sterne, Agee & Leach, Inc.

 

187,500

 

Total

 

6,250,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ORAL PRICING INFORMATION

 

1.              Number of Firm Shares:  6,250,000 Shares

 

2.              Price to Public:  $20.00 per Share

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

PERMITTED FREE WRITING PROSPECTUSES AND GENERAL USE FREE WRITING PROSPECTUSES

 

1.             Issuer Free Writing Prospectus (November 1, 2013)

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

WRITTEN TESTING-THE-WATERS COMMUNICATIONS

 

1.              Pre-Marketing Investor Presentation (September 2013)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOCK-UP AGREEMENT

 

 

[          ], 2013

 

Blue Capital Reinsurance Holdings Ltd.

 

Deutsche Bank Securities Inc.
Barclays Capital Inc.
UBS Securities LLC

 

As Representatives of the
                                    Several Underwriters

 

c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005

 

c/o Barclays Capital Inc.
745 7th Avenue
New York, New York 10019

 

c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171

 

Ladies and Gentlemen:

 

The undersigned understands that Deutsche Bank Securities Inc., Barclays Capital
Inc. and UBS Securities LLC as representatives (the “Representatives”) of the
several underwriters (the “Underwriters”), propose to enter into an Underwriting
Agreement (the “Underwriting Agreement”) with Blue Capital Reinsurance Holdings
Ltd. (the “Company”), providing for the public offering by the Underwriters,
including the Representatives, of common shares, par value $1.00 per share (the
“Common Shares”), of the Company (the “Public Offering”).

 

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
agrees that, without the prior written consent of the Representatives, the
undersigned will not, directly or indirectly, offer, sell, pledge, contract to
sell (including any short sale), grant any option to purchase or otherwise
dispose of any Common Shares (including, without limitation, Common Shares of
the Company

 

--------------------------------------------------------------------------------


 

which may be deemed to be beneficially owned by the undersigned currently or
hereafter in accordance with the rules and regulations of the Securities and
Exchange Commission (the “Commission”), Common Shares which may be issued upon
exercise of a stock option or warrant and any other security convertible into or
exchangeable for Common Shares) or enter into any Hedging Transaction (as
defined below) relating to the Common Shares (each of the foregoing referred to
as a “Disposition”) during the period specified in the following paragraph (the
“Lock-Up Period”).  The foregoing restriction is expressly intended to preclude
the undersigned from engaging in any Hedging Transaction or other transaction
which is designed to or reasonably expected to lead to or result in a
Disposition during the Lock-Up Period even if the securities would be disposed
of by someone other than the undersigned.  “Hedging Transaction” means any short
sale (whether or not against the box) or any purchase, sale or grant of any
right (including, without limitation, any put or call option) with respect to
any security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Common Shares.

 

The initial Lock-Up Period will commence on the date hereof and continue until,
and include, the date that is 180 days after the date of the final prospectus
relating to the Public Offering (the “Initial Lock-Up Period”); provided,
however, that, in the event the Company ceases to be an Emerging Growth Company
(as defined in the Underwriting Agreement) on or prior to the expiration of the
Initial Lock-Up Period, if (1) during the last 17 days of the Initial Lock-Up
Period, (A) the Company releases earnings results or (B) material news or a
material event relating to the Company occurs, or (2) prior to the expiration of
the Initial Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period following the last day of the Initial Lock-Up
Period, then in each case the Lock-Up Period will be extended until the
expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of material news or a material event relating
to the Company, as the case may be, unless the Representatives waive, in
writing, such extension.

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this agreement during the period
from the date of this agreement to and including the 34th day following the
expiration of the Initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as may have been extended pursuant to the previous paragraph) has expired.

 

Notwithstanding the foregoing, the undersigned may transfer any or all of the
Common Shares or other Company securities if the transfer does not trigger any
filing or reporting requirement or obligation or result in any other voluntary
or mandatory public disclosure, including but not limited to Form 4 of
Section 16 of the Securities Exchange Act of 1934, as amended, and is (i) by
gift, will or intestacy, (ii) by distribution to partners, members or
shareholders of the undersigned or (iii) to any immediate family members of the
undersigned or any trust for the direct or indirect benefit of the undersigned
or any immediate family member of the undersigned (for purposes of this
agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin); provided, however, it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the securities subject to the provisions
of this Lock-Up Agreement.

 

2

--------------------------------------------------------------------------------


 

Furthermore, the undersigned may, if permitted by the Company, establish a
written trading plan meeting the requirements of Rule 10b5-1 under the Exchange
Act; provided that no transfers occur under such plan prior to the 34th day
following the expiration of the Initial Lock-Up Period.

 

If the undersigned is an officer or director of the Company, (i) the
Representatives agree that, at least three business days before the effective
date of any release or waiver of the foregoing restrictions in connection with a
transfer of Common Shares, they will notify the Company of the impending release
or waiver, and (ii) the Company has agreed or will agree in the Underwriting
Agreement to announce the impending release or waiver by press release through a
major news service at least two business days before the effective date of the
release or waiver.  Any release or waiver granted by the Representatives
hereunder to any such officer or director shall only be effective two business
days after the publication date of such press release.  The provisions of this
paragraph will not apply if (a) the release or waiver is effected solely to
permit a transfer not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this letter to the extent and
for the duration that such terms remain in effect at the time of the transfer.

 

The undersigned agrees that the Company may, and that the undersigned will,
(i) with respect to any Common Shares or other Company securities for which the
undersigned is the record holder, cause the transfer agent for the Company to
note stop transfer instructions with respect to such securities on the transfer
books and records of the Company and (ii) with respect to any Common Shares or
other Company securities for which the undersigned is the beneficial holder but
not the record holder, cause the record holder of such securities to cause the
transfer agent for the Company to note stop transfer instructions with respect
to such securities on the transfer books and records of the Company.

 

The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
Lock-Up Agreement supersedes such registration rights agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement.  All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

 

Notwithstanding anything herein to the contrary, if the closing of the Public
Offering has not occurred prior to July 28, 2014, this agreement shall be of no
further force or effect.

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WAIVER

 

[Letterhead of DBSI]

 

Blue Capital Reinsurance Holdings Ltd.

 

Public Offering of Common Shares

 

[          ], 2013

 

[Name and Address of

 

Officer or Director

 

Requesting Waiver]

 

Dear Mr./Ms.  [Name]:

 

This letter is being delivered to you in connection with the offering by Blue
Capital Reinsurance Holdings Ltd. (the “Company”) of 6,250,000 common shares,
$1.00 par value (the “Common Shares”), of the Company and the lock-up letter
dated [        ], 20[    ] (the “Lock-up Letter”), executed by you in connection
with such offering, and your request for a [waiver] [release] dated [        ],
20[    ], with respect to [          ] Common Shares (the “Shares”).

 

Deutsche Bank Securities Inc., Barclays Capital Inc. and UBS Securities LLC
hereby agree to [waive] [release] the transfer restrictions set forth in the
Lock-up Letter, but only with respect to the Shares, effective [        ],
20[    ]; provided, however, that such [waiver] [release] is conditioned on the
Company announcing the impending [waiver] [release] by press release through a
major news service at least two business days before effectiveness of such
[waiver] [release].  This letter will serve as notice to the Company of the
impending [waiver] [release].

 

Except as expressly [waived] [released] hereby, the Lock-up Letter shall remain
in full force and effect.

 

 

Yours very truly,

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank Securities Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Barclays Capital Inc.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UBS Securities LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:  Company

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PRESS RELEASE

 

Blue Capital Reinsurance Holdings Ltd.
[          ], 2013

 

Blue Capital Reinsurance Holdings Ltd. announced today that Deutsche Bank
Securities Inc., Barclays Capital Inc. and UBS Securities LLC, [the lead
book-running managers] in the Company’s recent public sale of         common
shares, is [waiving] [releasing] a lock-up restriction with respect to     
shares of the Company’s common shares held by [certain officers or directors]
[an officer or director] of the Company.  The [waiver] [release] will take
effect on         ,      20  , and the shares may be sold on or after such date.

 

This press release is not an offer for sale of the securities in the United
States or in any other jurisdiction where such offer is prohibited, and such
securities may not be offered or sold in the United States absent registration
or an exemption from registration under the United States Securities Act of
1933, as amended.

 

--------------------------------------------------------------------------------